Case: 4:19-cr-00215-AGF-DDN Doc. #: 2 Filed: 03/14/19 Page: 1 of 1 PageID #: FILED
                                                                             4

                                                                                            MAR 14 2019
                                                                                    ~.JJ.· S. DISTRICT COURT
                            UNITED STATES DISTRICT COURT                    SUPPRESSmTERN DISTRICT OF MO
                                                                              _                ST.LOUIS
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
               Plaintiff,                       )
                                                )
v.                                              ) No.·      4:19CR00215AGF/DDN
                                                )
JOSEPH JOHNSON,                                 )
                                                )
               Defendant.                       )


                                        INDICTMENT

                                         COUNT ONE

The Grand Jury charges that:

     On or about November 14, 2018, in the City .of St. Louis, within the Eastern District of

Missouri,

                                     JOSEPH JOHNSON,

being an uhlawful user of or addicted to any controlled substance, did Irnowingly possess one or

more firearms which had previously traveled in interstate or foreign commerce.

     In violation of Title 18, United States Code, Section 922(g)(3).

                                                A TRUE BILL.


                                            I   FOREPERSON



JEFF~Y B. JENSEN
United States Attorney



THOMAS J. MEHAN, #28958MO
Assistant United States Attorney


                                                                                                    1
